COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-291-CV
  
  
PINE RIDGE 
HOMES, INC.                                                       APPELLANT
  
V.
  
KRISTI 
NASH                                                                         APPELLEE
 
  
----------
FROM 
THE 158TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
June 9, 2004, we notified appellant that its brief had not been filed as 
required by rule 38.6(a). See Tex. R. App. P. 38.6(a). We stated we would 
dismiss the appeal for want of prosecution unless appellant or any party 
desiring to continue this appeal filed with the court within ten days a response 
showing grounds for continuing the appeal. We have not received a response 
stating sufficient grounds for continuing the appeal.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
   
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
August 19, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.